Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gatz on 9/6/2022.

The application has been amended as follows:  Amend independent claims 1 and 15 to further define the shape of the condenser by including the limitations of claims 6 and 19 respectfully, and cancel claims 6 and 19. 
Claim 1 (Currently amended): An immersion liquid cooling tank assembly comprising: a generally elliptical tank; at least one condenser including a plurality of condenser tubes; at least one cooling fan adjacent to the condenser; a manifold system coupled to the at least one condenser to assist in distributing liquid flow to and from the plurality of condenser tubes; and a top cover disposed over the generally elliptical tank, the top cover including an air baffle, wherein the at least one condenser is located adjacent to the top cover and the at least one cooling fan is adjacent to the top cover;and wherein the exterior shape of the at least one condenser has a generally quarter circular form.

Claim 6 (Canceled): “Canceled” 

Claim 15 (Currently amended): An immersion liquid cooling tank assembly comprising: a generally elliptical tank; 4858-7113-75741Page 3 of 8077369-110004USPTa plurality of condensers, each of the plurality of condensers including a plurality of condenser tubes; a plurality of cooling fans, each of the plurality of cooling fans located adjacent to a respective one of the plurality of condensers; a manifold system coupled to the plurality of condensers to assist in distributing liquid flow to and from the plurality of condenser tubes; a top cover disposed over the generally elliptical tank, the top cover including an air baffle; a coolant contained within the generally elliptical tank; and a plurality of heat-generating components contained within the generally elliptical tank, wherein the plurality of condensers is located adjacent to the top cover and the plurality of cooling fans is adjacent to the top cover;and wherein each of plurality of condensers has an external shape being a generally quarter circular form.

Claim 19 (Canceled): “Canceled”

Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 7/12/2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the exterior shape of the at least one condenser has a generally quarter circular form”, in conjunction with the remaining elements. 
Dependent claims 2-5 and 7-14 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “wherein each of plurality of condensers has an external shape being a generally quarter circular form”, in conjunction with the remaining elements. 
Dependent claims 16-18 and 20 are allowably by virtue of their dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelnutt (U.S Publication 2014/0218859 A1) – Discloses an immersion tank having at  least one condenser positioned closed to the top cover, wherein a plurality of servers are submerged within an electric bath, but fails to disclose at least one cooling fan, a plurality of condenser tubes, wherein the top cover includes an air baffle, and exterior shape of the at least one condenser has a generally quarter circular form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835